Citation Nr: 1437548	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-45 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 2012, the Veteran testified at a videoconference hearing in front of the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

The Board has reviewed the Virtual VA system and notes that there is no electronic claim file for the Veteran.  

The issues of entitlement to service connection for sciatica, a neck disability and knee problems secondary to lumbosacral strain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back disability.  After a review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.  

At the outset, the Board notes that not all VA treatment records have been located and associated with the claim file.  However, available treatment records of April 1989 show that the Veteran complained of low back pain while unloading boxes.  After an examination he was assessed with muscle strain.

In statements and at the videoconference hearing, the Veteran has stated that he has continued to have back problems since service.

A May 2012 letter form the Veteran's private chiropractor states that the injury in service more than likely contributed to his suffering chronic neck and back pain.  A rationale for the opinion was not provided.

The Veterans claims assistance Act requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  I this case, the Veteran has not been afforded a VA examination.  To ensure due process, the Board will request that a VA examination be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any back disability currently found.  The examiner should specifically comment as to whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed back disability  is related to service or was aggravated by service, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  The claims folder should be made available to the examiner.  The examiner should specifically review the opinion of Dr. Kevin D. Toss dated in May 2012 and discuss it in their opinion.  It is requested that reasoning be afforded in support of any opinion provided.

2.  After conducting any additional necessary development, the claim must be readjudicated based on all the evidence of record, all governing legal authority, including the VCAA and implementing regulations and any additional information obtained as a result of this remand.  If the benefit sought on appeal remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



